Citation Nr: 1501385	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  09-34 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left inguinal hernia, status post surgical repair.

2.  Entitlement to service connection for left varicocele, status post surgical repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1995 to November 1999, and from December 2005 to March 2007, with additional periods of Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The issues on appeal from this decision have been re-characterized to service connection for left inguinal hernia and left varicocele, both status post repair, to encompass the nature of the claimed left hernia and left varicocele disorders, potentially relevant symptoms, and to better comport with the medical evidence of record.  See Brokowski v. Shinseki, 23 Vet. App. 79, 84-85 (2009).

In June 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in St. Petersburg, Florida (a Travel Board hearing).  A transcript of the Board hearing has been associated with the physical claims file.

In October 2011, the Board remanded the matter to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development of a VA examination and medical opinions.  The development was completed, and the cases has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board has reviewed the physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 



FINDINGS OF FACT

1.  The Veteran had a congenital left inguinal hernia in service.

2.  The congenital left inguinal hernia was permanently increased in severity due to a superimposed injury in service.

3.  The Veteran had a congenital left varicocele in service.

4.  The congenital left varicocele was permanently increased in severity due to a superimposed injury in service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left inguinal hernia, status post surgical repair, are met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left varicocele, status post surgical repair, are met.  38 U.S.C.A. 
§§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2014).

	
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The issues on appeal have been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes (grants of service connection), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection Legal Criteria

The Board has reviewed all the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See also Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where the disease or injury at issue is not noted at the time of the examination, acceptance, and enrollment for service, the veteran is presumed to have been in sound condition.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness is rebutted when VA shows by clear and unmistakable evidence 
(1) that the injury or disease existed prior to service and (2) that pre-existing injury or disease was not aggravated by service.  Id.; see also VAOPGCPREC 3-03; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  The presumption of soundness does not apply when a condition is a congenital or developmental defect, as service connection cannot be granted for such disorder.  See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) (noting the difference between defect and disease and further noting that service connection may be granted if the congenital or developmental condition is a disease).  Nevertheless, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by a superimposed disease or injury in service.  See VAOPGCPREC 82-90; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe, 4 Vet. App. at 514-15.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Left Inguinal Hernia Status Post Surgical Repair

The Veteran seeks service connection for residual symptoms of a left inguinal hernia operation in service, including pain, tenderness, and a scar at the location of the hernia.  In an October 2012 letter, the Veteran asserts that the in-service left inguinal hernia was caused by a field training exercise in service that involved carrying heavy weight over the shoulders. 

Initially, the Board finds that the Veteran had a congenital left inguinal hernia in service.  In the December 2011 VA examination report, the VA examiner explained that "most indirect inguinal hernias are congenital, even though they may not become obvious until later in life."  The VA examiner described that most inguinal hernias are "thought to arise due to defective obliteration of the fetal processus vaginalis."  Based on this knowledge, the VA examiner opined that the Veteran's left inguinal hernia was a congenital condition.  Accordingly, service connection may only be granted for aggravation of the left inguinal hernia disorder by a superimposed disease or injury in service.  See VAOPGCPREC 82-90; Carpenter, 
8 Vet. App. at 245; Monroe 514-15.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is in equipoise as to whether the congenital left inguinal hernia was permanently worsened in severity beyond a normal progression, that is, was aggravated, by a superimposed injury in service.  In an October 2012 letter, the Veteran wrote that symptoms of the left inguinal hernia were first noticeable after performing a field training exercise in service that involved carrying heavy weight over the shoulders.  Service treatment records show that the Veteran underwent a Lichtenstein hernia repair operation in November 1998 for a left inguinal hernia that was diagnosed in October 1998.  

VA examined the Veteran in July 2008, and the Veteran reported tenderness in a scar related to the left inguinal hernia operation.  A residual scar is noted in the service treatment records, and the Board finds the Veteran's report of tenderness to be credible.  The December 2011 VA examiner noted that the surface area over the scar was weak and more depressed on palpation.  The Veteran has also credibly reported pain in the location of the scar.  See October 2012 letter.

The service treatment record from October 15, 1998 reflects that the Veteran reported a history of a left inguinal hernia first noticed at age 16.  Nevertheless, the July 1995 service enlistment examination does not reflect any surgical scars and includes a normal clinical evaluation of the abdominal area.  The Veteran did not have any in-service complaints, symptoms, or treatment for hernia symptoms prior to October 1998.  As described above, the Veteran has residual symptoms including abdominal pain and a tender scar related to left inguinal hernia surgery in service that followed an injury during training exercise; therefore, after resolving reasonable doubt in the Veteran's favor, the Board finds that the congenital left inguinal hernia disorder was aggravated (permanently worsened) by a superimposed disease or injury in service.  For these reasons, the Board finds that service connection for left inguinal hernia, status post surgical repair, is warranted.  
38 U.S.C.A. §§ 1153, 5107(b); 38 C.F.R. §§ 3.102, 3.306; Carpenter at 245; Monroe at 514-15.

Service Connection for Left Varicocele Status Post Surgical Repair

Similar to the discussion above, the Veteran seeks service connection for residual symptoms of a left varicocele operation in service, including pain, tenderness, and weakness in the left testicle.  The Veteran asserts that the in-service left varicocele appeared contemporaneously with the left inguinal hernia, and was caused by a field training exercise in service that involved carrying heavy weight over the shoulders.  See October 2012 letter.

Initially, the Board finds that the Veteran had a congenital left varicocele in service.  In the December 2011 VA examination report, the VA examiner explained that the predominance of medical literature shows that a varicocele is a developmental condition.  The VA examiner further explained that varicoceles are more common in the left testicle.  Based on this knowledge, the VA examiner opined that the Veteran's left varicocele is a congenital condition.  Accordingly, service connection may only be granted for aggravation of the left varicocele by a superimposed disease or injury in service.  See VAOPGCPREC 82-90; Carpenter at 245; Monroe at 514-15.

On review of all the evidence, the Board finds that the weight of the evidence is in equipoise as to whether the congenital left varicocele was aggravated by a superimposed disease or injury in service.  The Veteran stated that symptoms of the left varicocele were first noticeable after performing a field training exercise in 

service that involved carrying heavy weight over the shoulders.  The Veteran explained that the varicocele appeared contemporaneously with the hernia.  See October 2012 letter.  A "chronic varicocele" was noted along with the initial complaint of the left inguinal hernia symptoms in October 1998; however, there were no previous complaints, symptoms, or treatment related to the left varicocele in service, and no varicoceles were noted at service entrance.  Service treatment records show that the Veteran underwent left varicocele ligation in November 1999. 

VA examined the Veteran in July 2008, and the Veteran reported that left varicocele operation used the same point-of-entry as the hernia operation; therefore, the Veteran related the same scar tenderness to the left varicocele operation.  The Veteran also reported testicular pain and tenderness that becomes worse after sexual intercourse.  The December 2011 VA examiner noted left testicle tenderness.  Similar to the discussion above, the Board finds the Veteran's description of location of the surgery, and the residual symptoms including scar tenderness, and testicular pain and tenderness to be credible.   

In sum, there were no complaints, symptoms, or treatment related to the left testicle in service prior to the training injury credibly described by the Veteran.  The left varicocele was surgically repaired in service, and the Veteran continues to experience residual symptoms including scar tenderness, and testicular pain and tenderness.  After resolving reasonable doubt in the Veteran's favor, the Board finds that the congenital left varicocele was aggravated (permanently worsened) by 

a superimposed disease or injury in service.  For these reasons, the Board finds that service connection for left varicocele status post surgical repair is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.306; Carpenter at 245; Monroe at 514-15.


ORDER

Service connection for left inguinal hernia, status post surgical repair, is granted.

Service connection for left inguinal hernia, status post surgical repair, is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


